DETAILED ACTION

Summary
This Corrected Notice of Allowability is to replace the Notice of Allowability sent November 29, 2021 which inadvertently acknowledged a claim to foreign priority on the PTO-37.
This Office Action is in response to the Appeal Brief filed August 11, 2021.
In view of the arguments presented in the Appeal Brief filed August 11, 2021, the  rejections of claims 1-5, 7-9, 12-14, and 28 under 35 U.S.C. 103(a) previously presented in the Office Action sent April 28, 2021 have been withdrawn.
Claims 1-5, 7-9, 12-14, 23-26 and 28-31 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. M. David Galin on November 5, 2021.
The application has been amended as follows: 
Please cancel claim 23
Please cancel claim 24
Please cancel claim 25
Please cancel claim 26
Please cancel claim 29
Please cancel claim 30
Please cancel claim 31

Allowable Subject Matter
Claims 1-5, 7-9, 12-14, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires providing an electrically insulating flexible porous substrate, printing a first powder deposit comprising titanium hydride particles onto a first surface of the electrically insulating flexible porous substrate, printing a second powder deposit comprising titanium hydride particles onto a second surface of the electrically insulating flexible porous substrate, heating the first and second powder deposits to decompose the titanium hydride particles to titanium particles and sintering the titanium particles in combination with the remaining limitations of claim 1. Fukui et al. of record teaches providing an electrically insulating flexible porous substrate with porous layers on first and second surfaces but does not teach printing first and second powder deposits comprising titanium hydride particles in combination with the remaining limitations required in claim 1 and it would not have been an obvious modification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        December 4, 2021